Order entered January 30, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01751-CV

             UNIVERSITY GENERAL HOSPITAL, L.P., ET AL., Appellants

                                               V.

           REED MIGRAINE CENTERS OF TEXAS, PLLC, ET AL., Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-02875-A

                                           ORDER
       The Court is in receipt of appellants’ January 28, 2014 motion for temporary stay.

Appellees shall file any response no later than February 3, 2014.




                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE